Norton, J.
This proceeding was instituted in the St. Louis circuit court on behalf of the state on the relation of the attorney general, in which a forfeiture of the franchises of the Wood Medicine Company, a corporation, it being alleged as the ground therefor, that the statement in the articles of incorporation, that the stock had been subscribed and paid for in lawful money of the United States was false; that none of the stock had been paid for, and that, for this reason, the issuance of the certificate of incorporation was fraudulent and a usurpation of franchises in violation of the statute. The circuit court on the trial of the cause, found that the stock had been paid for in property, dismissed the complaint and rendered judgment for the defendants, from which the state appealed to the St. Louis court of appeals, which affirmed the judgment of the circuit court, holding that a substantial compliance with the statutory conditions attached to the grant of a corporate franchise is all that is required; and that the statutory requirement that one-half of the capital stock £'has been actually paid up in lawful money of the United States” is substantially complied with if the corporation has received property as payment, whose market value is greater than the par value of the stock. The opinion is reported in 13 Mo. App. p. 139, and the conclusion announced therein is sustained by reason and authority.
Judgment affirmed,
in which all concur.